Citation Nr: 1813829	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-22 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1955 to April 1958.  The Veteran served in the United States Army Reserve thereafter.    

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Applying the benefit of the doubt, the evidence shows that the Veteran's bilateral hearing loss disability is related to his in-service noise exposure.  

2.  Applying the benefit of the doubt, the evidence shows that the Veteran's tinnitus is related to his service to include as secondary to his bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Direct and Secondary Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).  Furthermore, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b).
In circumstances where the Veteran's service treatment records are destroyed or missing through no fault of the Veteran's, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

Presumptive Service Connection for Chronic Disabilities

Certain chronic disabilities, such as a sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. §§ 1101, 1112, 1137; C.F.R. §§ 3.303, 3.307, 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a Veteran has a chronic condition in service and still has that condition. 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The United States Court of Appeals for the Federal Circuit has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service Connection for Hearing Loss and Tinnitus

While hearing loss disability is not a disease specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature.  Additionally, tinnitus has also been described as a disease of the nervous system and is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, service connection may be granted on a presumptive basis for the sensorineural hearing loss and tinnitus if shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for a hearing loss disability.  See Hensley v. Brown, 5 Vet. App. at 159 (1993).  

The Veteran is competent to discuss observed physical symptoms, such as a whooshing or roaring noise in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a noise in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  

Analysis

Testing by competent VA examination has confirmed the Veteran has mild to profound bilateral sensorineural hearing loss as well as secondary tinnitus.  See July 2015 VA hearing loss examination and August 2015 addendum opinion.  Therefore, the Board finds that the first Shedden element is met in this case.  The Board also finds that the second Shedden element is met as the record shows that the Veteran was at least as likely as not exposed to loud noises during his service (e.g. airplane noise and gunfire), which could reasonably be related to his current disabilities of hearing loss and tinnitus.  See, e.g., Veteran's Certificate of Release or Discharge (noting the Veteran served as a Lt. Vehicle Driver and received a parachutist badge).  

In regard to the third Shedden element, the Board finds there is both negative and positive evidence of a nexus.  While VA received an opinion in April 2017 from the Veteran's doctor that the Veteran's hearing loss and tinnitus are related to his in-service noise exposures, the VA examiner indicated that such a finding is speculative as it is not supported by documentation in the Veteran's service treatment records showing a loss of hearing.  However, in this case the Board is mindful that the Veteran's service treatment records were destroyed in a fire through no fault of the Veteran's.  See, e.g. July 2015 VA requests for information and response.  As noted above, the Board has a heightened duty to apply the benefit of the doubt in such cases.  
The Board affords some probative weight to the statements of the VA examiner and the Veteran's doctor, who considered the Veteran's reported history of in-service noise exposure in the context of the Veteran's disability picture.  After considering the Veteran's service treatment records were lost in a fire through no fault of his own and applying the benefit of the doubt, the Board finds that the Veteran's bilateral hearing loss and secondary tinnitus are related to his in-service noise exposure.  Therefore, the Veteran's claims are granted.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


